Citation Nr: 9904509	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-48 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
generalized anxiety disorder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1939 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.

This case was previously before the Board in March 1998, at 
which time it was remanded for further development.  The case 
is now properly before the Board for adjudication on the 
merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The clinical signs and manifestations of the veteran's 
generalized anxiety disorder, including intrusive thoughts of 
his wartime experiences, irritability, social isolation, 
difficulty sleeping, and nightmares, are productive of 
moderate social and industrial impairment.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for 
generalized anxiety disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132; 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (effective from 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998) have been met, in that the 
claim for an increased evaluation is new, well grounded, and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  Stanton v. Brown, 5 Vet. 
App. 563, 565 (1993); Proscelle v. Derwinski, 1 Vet. App. 
629, 631 (1992).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation's or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

The primary focus in evaluating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55  (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.

At this juncture, the Board points out that the VA Schedule 
for Rating Disabilities has been revised with respect to the 
regulations applicable to evaluating mental disorders.  The 
amendments to the regulations applicable to evaluating mental 
disorders, including the rating criteria for generalized 
anxiety disorder became effective on November 7, 1996.  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9400 (1996).  

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As seen in the August 
1998 Supplemental Statement of the Case, the veteran has been 
provided with the amended provisions for mental disorders, 
and he has had the opportunity to provide argument in support 
of his claim under those provisions.  The agency of original 
jurisdiction has had the opportunity to adjudicate the claim 
according to the new provisions, and in statements made in 
December 1998, the representative made no further argument on 
the claim.  

The Board therefore determines that the veteran is not 
prejudiced by the change in law that occurred after the 
initiation of his claim.  The veteran will be evaluated under 
the old criteria, as that is the criteria most favorable to 
the issue on appeal.  Cf. 38 C.F.R. §§ 4.96, 4.97, 4.130, 
Diagnostic Code 9411 (1996).  

The Court has also held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

Under the mental disorders criteria in effect prior to 
November 7, 1996, generalized anxiety disorder warrants a 30 
percent evaluation when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships is considerably impaired, and because 
of the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment. 38 C.F.R. 4.132, Diagnostic Code 
9411 (1996).

Impairment of one's social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the veteran's social and 
industrial adaptability, we must look to "those abnormalities 
of conduct, judgment, and emotional reactions which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity."  38 C.F.R. § 4.129.  Social 
inadaptability, reflecting the ability to establish healthy 
interpersonal relationships, is evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not under evaluate the emotionally 
sick veteran with a good work record, nor must it over 
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130.

The veteran was granted service connection for 
psychoneurosis, anxiety, moderate in a July 1950 rating 
action and a 10 percent rating was assigned.  In June 1994, 
the veteran filed a claim for an increased evaluation for his 
service-connected generalized anxiety disorder.

Of record are VA outpatient and hospitalization records from 
June 1994 to November 1995 which reveal treatment for various 
disabilities.  In June 1994, the veteran reported a history 
of "nerves."  In August 1994, the veteran reported poor 
sleeping and weight loss.  The examiner noted mild depression 
and anxiety.

Private medical records from October 1993 to June 1994 reveal 
treatment for various disabilities including anxiety.  In 
January 1994, the veteran's diagnoses included severe anxiety 
disorder with coarse tremors.

In a November 1994 rating action, the RO denied entitlement 
to an increased  evaluation for service-connected generalized 
anxiety disorder.  The veteran filed a timely notice of 
disagreement (NOD) in December 1994 and perfected his appeal 
in June 1995.  Thereafter, the claims file was forwarded to 
the Board for review.  In a March 1998 remand, the Board 
requested further evidentiary development, including VA 
examination.

In June 1998, the veteran underwent VA examination for metal 
disorders.  The veteran reported a history of service in 
World War II. He stated that he served in North Africa, 
England, and France.  He reported that he was the forward 
observer and experienced combat and witnessed many deaths.  
He reported that he was quite close to being killed several 
times and thereafter he became quite nervous.  The veteran 
complained of intrusive distressing recollections of the war.  
He reported recurrent distressing nightmares about his 
wartime experiences.  He stated that he tried to avoid 
feelings  and situations associated with or reminiscent of 
the war.  The veteran reported that he preferred to be alone.  
He described a long history of irritability and difficulty 
sleeping.  He stated that he had chronic difficulties 
concentrating and had a long history of hypervigilance and 
exaggerated startle response.  The veteran reported worrying 
about most things.  The veteran stated that he had chronic 
muscle tension in addition to his irritability.  The examiner 
noted that the veteran's anxiety was discrete from his 
symptoms of PTSD.  The veteran reported that he stopped 
working as a sign painter due to his anxiety.

The examiner noted that the veteran had no impairment of his 
thought process or communication.  He was not delusional and 
did not experience hallucinations.  The veteran was able to 
maintain his personal hygiene and daily living activities.  
The veteran was alert and exhibited no memory loss or 
impairment.  The examiner noted that the veteran's speech was 
tremulous but noted no evidence of panic attacks.  The 
veteran's mood was anxious and his psychomotor activity was 
increased.  No impaired impulse control was noted although, 
the examiner commented that the veteran had chronic 
difficulty sleeping.  The examiner's assessment included 
generalized anxiety disorder and PTSD.  The veteran's Global 
Assessment Functioning (GAF) was 65 due to his generalized 
anxiety disorder and 70 due to his PTSD.

In June 1998, the veteran and his wife were interviewed for a 
Social and Industrial Survey.  The veteran described military 
service with participation in the invasions in Africa, 
Sicily, and Omaha Beach.  The veteran reported that he had 
not worked since 1980, when his tremors forced him to resign.  
He stated that he had recently moved to Florida from New 
York.  He noted that while in New York, he underwent 
psychiatric counseling although, he was not currently 
participating in counseling.  The veteran suffered a 
cerebrovascular accident in 1994 and was subsequently 
frustrated due to his limitations.  Both the veteran and his 
wife reported that he was a quiet person.  The veteran 
reported that he no longer participated in his hobbies of 
fishing and charcoal painting.  He no longer belonged to a 
veteran's social organization.  He stated that he was a quiet 
person and did not like to mingle with others.  The veteran 
reported contact with two of his children and his wife.  The 
veteran's wife reported that he had become increasingly 
irritable due to his recent limitations.   She agreed that 
his sleep had always been disturbed.  The veteran's wife 
noted a history of a short temper.  The examiner noted that 
the veteran was no longer employable and cited his age of 74 
years old as a contributing reason.  The examiner commented 
that the veteran had suffered from generalized anxiety for 
many years.

The Board has reviewed the pertinent evidence of record and 
determines that the veteran's disability picture is 
indicative of definite impairment in the ability to establish 
or maintain effective and wholesome relationships.  The June 
1998 VA examiner noted that the veteran preferred to be by 
himself.  The examiner noted that the veteran experienced 
intrusive thoughts of his wartime experiences and distressing 
nightmares.  The veteran had difficulty sleeping and an 
anxious mood.  The examiner noted that the veteran's anxiety 
was discrete from PTSD.  Although the veteran reported that 
he had previously belonged to a veteran's social 
organization, he stopped attending activities after he moved 
to Florida.  During the veteran's VA Social and Industrial 
Interview in June 1998, the examiner noted that the veteran 
was a quiet person who did not like to mingle with others.  
He noted that the veteran no longer participated in his 
hobbies and counseling.  The veteran was irritable and 
complained of chronic sleep disturbances.  Thus, the 
veteran's generalized anxiety disorder warrants an increased 
evaluation of 30 percent under Diagnostic Code 9411 (1996).

As initially noted, the new criteria for rating psychiatric 
disorders are not more favorable for the veteran.  38 C.F.R. 
§ 4.130.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  If there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(i.e. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, the rating schedule calls for an evaluation of 
50 percent.

The evidence does not warrant a 50 percent evaluation under 
either criteria.  The veteran's symptoms are not of such 
severity as to considerably impair the ability to establish 
and maintain effective work and favorable relationships.  The 
veteran stated that he continued to have contact with two of 
his children that lived close to him and his wife.  Although 
he has significant impairment of his ability to maintain 
social relationships, he does not have the requisite 
symptomatology for a 50 percent evaluation under the new 
criteria.  Accordingly, a higher evaluation is not indicated.  

All pertinent provisions of 38 C.F.R. Parts 3 and 4 have been 
considered as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991) and 38 C.F.R. § 4.7.  


ORDER

A 30 percent evaluation for generalized anxiety disorder is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.





		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

